Citation Nr: 0834168	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-31 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The Board denied the appeal in June 2007, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2008 Order, 
the Court granted a Joint Motion for Remand filed by the 
parties.  The case was thereafter returned to the Board.

In March 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge in Wichita, Kansas; a 
transcript of that hearing is of record.  In correspondence 
dated June 6, 2006, the veteran's representative informed the 
Board that additional medical records were available from the 
VA Medical Center in Wichita; he requested that the Board 
obtain same and included a waiver of initial consideration of 
such evidence by the agency of original jurisdiction.  Those 
records were obtained in May 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for COPD.  This 
claim was denied on the merits in a prior final rating 
decision dated in September 1989.  The veteran appealed, and 
the Board upheld the denial in November 1990.  Since the time 
of that decision, the veteran has applied to reopen his claim 
for a de novo review on the merits.  In order for the claim 
to be reopened, the veteran is required to submit new and 
material evidence that is pertinent to his claims of 
entitlement to service connection for COPD.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA) with regard to new-and-
material-evidence claims.  The Court held that VA must notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought.  
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id.

The June 2008 Joint Motion for Remand concluded that the 
veteran has not received the proper VCAA notice as required 
by Kent.  Although the RO provided correspondence to the 
veteran in December 2003 and June 2005, neither letter 
provided the bases for the previous denial of VA compensation 
for COPD in the prior final rating decision, nor do they 
adequately notify the veteran of the specific evidence and 
information that is necessary to reopen his claims for 
service connection for this disability.  Therefore, the 
veteran should be provided with a proper notice letter that 
complies with the Court's holding in Kent.

In light of the concerns expressed in the Joint Motion for 
Remand, the Board finds that further development of the claim 
is warranted.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should send the veteran a 
corrective VCAA notice, as defined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), as it pertains to new 
and material evidence to reopen the 
claim for service connection for COPD.  
Specifically, the veteran should be 
informed of the reason(s) that his 
claim was previously denied as well as 
the information and evidence not of 
record (1) that is necessary to reopen 
his claim for service connection for 
COPD, (2) that VA will seek to obtain, 
and (3) that he is expected to provide.  
The veteran should also be advised to 
provide any evidence in his possession 
that pertains to the claim.

2.  Thereafter, the RO should 
readjudicate the issue of whether new 
and material evidence was submitted to 
reopen the previously denied claim of 
entitlement to service connection for 
COPD.  If the benefit sought remains 
denied, the veteran must be provided 
with a Supplemental Statement of the 
Case and an appropriate period of time 
must be allowed for response.  The case 
should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





